 In the Matter of A. FINKANDSONSCo., INC.andAMALGAMATEDMEATCUTTERS&BUTCHERWORKMENOF N. A.,LOCAL 422, A. F.OF L.Case No. R-1011.Decided October 21, 1938Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees:rival organizations;majority status dis-puted by employer-UnitAppropriate for Collective Bargaining:allproduc-tion employees, excluding office and clerical force and other non-productionemployees ; no controversyas to ; employeesexcludedfrom:working foreman ;employeesincludedin : elevator operators,clean-upmen, watchmen-ElectionOrdered-Certification of Representatives.Mr. Will Maslow,andMr. Millard L. Midonick,for the Board.Schapiro,Wisan & Schapiro, by Mr. Harold Wisan,andMr. JacobSchapiro,of New York City, for the Company.Mr. Emanuel Oransky,of Newark, N. J., andMr. Alfred Berger,of Irvington, N. J., for the Amalgamated.Mr. George B. Astley,of Newark, N. J., for the Committee.Mr. Harry Brownstein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 5, 1938, Amalgamated Meat Cutters and Butcher Work-men of N. A., Local 422, A. F. of L., herein called the Amalgamated,filed with the Regional Director for the Second Region (New YorkCity) a petitionallegingthat a questionaffecting commerce hadarisen concerning the representation of employees of A. Fink andSons Co., Inc., Newark, New Jersey, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 18, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series1,as amended,ordered an investigation and authorized the Regional Director toconduct t aud to provide for an appropriate hearing upon duenotice.:9N. L. R.B., No. 40.441 442NATIONAL LABOR RELATIONS BOARDOn August 18, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Amalgamated. Pursuant to the notice, a hearing was heldon September 1 and 2, 1938, at New York City, before R. N. Den-ham, the Trial Examiner duly designated by the Board. The Board,the Company, and the Amalgamated participated in the hearing,the first two being represented by counsel and the latter by its coun-sel and its business agent.On September 2, 1938, the hearing wasadjourned to September 9, 1938, to permit notices to be served on theEmployees' Committee of A. Fink and Sons Co., Inc., herein calledthe Committee, and on the International Brotherhood of Teamstersand Chauffeurs, Local No. 478, herein called the Brotherhood, labororganizations claiming to represent employees directly affected bysuch investigation.Accordingly, on September 2, 1938, a notice ofcontinuance of hearing was served upon the Committee and theBrotherhood, as well as upon the Company and the Amalgamated.On reconvening the hearing on September 9, 1938, the Committeeappeared by counsel, waived examination and cross-examination ofwitnesses previously heard, and adopted as its own presentation ofthe case, all the evidence previously adduced at the hearing.TheBrotherhood did not appear.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYA. Fink and Sons Co., Inc., a Delaware corporation, having itsprincipal office at Newark, New Jersey, is engaged in the manufac-ture of meat and meat products. The Company purchases annuallyraw materials, consisting principally of hogs, cattle, and provisions,amounting to $6,500,000, 70 per cent of which are purchased out-side the State of New Jersey.The Company sells annually about80,000,000 pounds of manufactured products valued at approxi-mately $8,000,000.About 40 per cent of its products are shipped topoints outside the State of New Jersey.II.THEORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of N. A.,Local 422, is a labor organization affiliated with the American Fed- DECISIONSAND ORDERS443erationof Labor, admitting to its membership all production em-ployees of the Company, excluding those with supervisory duties.The Employees' Committee of A. Fink and Sons Co.,Inc., is alabor organization admitting to its membership all production em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated began its organizational activities at the Com-pany's plant in May 1937. There had been in existence at the plantfor nearly 2 years an independent labor organization, heretoforereferred to as the Committee, which claimed to represent the Com-pany's production employees, and with which the Company hadbargained in the past in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.On April 27, 1938, the Amalgamated requested recognition by theCompany as the representative of the Company's production em-ployees for collective bargaining purposes.The, Company ques-tioned whether the Amalgamated represented the Company's em-ployees, and as a consequence, refused to bargain with it.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAll parties to the proceeding agreed that the appropriate unitfor collective bargaining should consist of all production employeesof the Company, excluding the office and clerical force,salesmen,packing and shipping employees, chauffeurs, garage employees, em-ployees of the produce department engaged in shipping functions,"Sayer and Company" employees, who are employees of an inde-pendent contractor operating within the plant, employees in theprint shop, mechanics, engineers, firemen, students, demonstrators,extras, and first-aid men.The Company indicated that the work-ing foremen in the various plants of the Company should be in-cluded within the appropriate bargaining unit, since they were em-ployees actively engaged in the manufacturingprocess.The Amal- 444NATIONAL LABOR RELATIONS BOARDgamated desired them excluded from the bargaining unit.Therecord discloses that the foremen acted in a supervisory capacity,made recommendations to the Company, which were generally fol-lowed, in regard to disciplinary action and dismissal of employees,were directly responsible for the maintenance of the Company's pro-duction schedule, and transmitted orders to the employees regard-ing Company production policy and routine.Under such circum-stances, the working foremen will be excluded from the bargainingunit.'The Company questioned the propriety of including withinthe appropriate unit, employees classified under the "General Ex-pense" department, including elevator operators, general clean-upmen, and watchmen, but offered no evidence in support of its posi-tion with respect to that group.These employees are eligible formembership in the labor organizations involved herein, and theCompany representative stated that it considers them to be produc-tion employees.The "General Expense" employees will be includedwithin the bargaining unit.We find that all the production employees of the Company, in-cluding the employees classified under the "General Expense" de-partment, and excluding working foremen, office and clerical force,salesmen, packing and shipping employees, chauffeurs, garage em-ployees, employees of the produce department engaged in shippingfunctions, "Sayer and Company" employees, mechanics, engineers,firemen, employees in the print shop, students, demonstrators, extras,and first-aid men, constitute a unit appropriate for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company introduced into evidence its pay rolls of April 30,1938, and of August 27, 1938, the latter showing approximately 303employees within the eligible group.The business agent for theAmalgamated testified that it had 20 paid-up members in its organi-zation and authorizations from 150 other persons, all of whom wereemployees of the Company within the appropriate unit, who de-sired the Amalgamated to represent them for the purposes of collec-tive bargaining.The attorney for the Company testified that heknew, of his own knowledge, of 55 employees of the Company whoauthorized the Amalgamated to represent them for this purpose.I See, for example,Matter of Richardson CompanyandLocal Union No.442,U. A. W. A.,4 N. L. R.B. 835;Matter of St. Joseph Stockyards CompanyandAmalgamated MeatCutters and Butcher Workmen of North America,Local Union No. 159, 2N. L. R. B. 39. DECISIONS AND ORDERS445The Amalgamated did not introduce other proof of its claim torepresent a majority of the employees in the appropriate unit.TheCommittee also asserted a claim to represent a majority of the Com-pany's employees but offered only oral testimony in support of itsclaim.Under the circumstances, we find that the question which hasarisen concerning the representation of employees can best be re-solved by the holding of an election by secret ballot.The Com-mittee expressed the preference that eligibility to vote in the elec-tion should be determined on the basis of the employees in theappropriate unit whose names appeared on the Company's pay rollof August 27, 1938.The Amalgamated raised no objection to thiseligibility date and we shall adopt it.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. Fink and Sons Co., Inc., Newark, NewJersey, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.The production employees of the Company, including the em-ployees classified under the "General Expense" department, and ex-cluding working foremen, office and clerical force, salesmen, packingand shipping employees, chauffeurs, garage employees, employees ofthe produce department engaged in shipping functions, "Sayer andCompany" employees, mechanics, engineers, firemen, employees inthe print shop, students, demonstrators, extras, and first-aid men,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with A. Finkand Sons Co., Inc., Newark, New Jersey, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection under the direction and supervision of the Regional Direc-tor for the Second Region acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 446NATIONAL LABOR RELATIONS BOARD9, of said Rules and Regulations, among the production employeeswho were listed on the pay roll of August27, 1938, including em-ployees listed under the "General Expense" department,and ex-cluding workingforemen, office and clerical force,salesmen,packingand shipping employees, chauffeurs,garage employees,employees ofthe produce department engaged in shippingfunctions,"Sayer andCompany" employees, mechanics,engineers,firemen,employees inthe print shop, students, demonstrators,extras, and first-aid men,and those employees who have since quitor been discharged forcause, to determine whether they wishto be representedby Amalga-mated Meat Cutters and Butcher Workmen of N. A.,Local 422,A. F. of L., or by the Employees' Committee of A. Finkand SonsCo., Inc., for the purposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DECISIONOctober 28, 1938On October 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Board hereby amends its Decision by deleting the word "Com-pany," immediately preceding the word "testified," in the third sen-tence of the first paragraph in part VI, entitled "The determinationof representatives," and inserting in lieu thereof, the word "Amal-gamated," so that the entire sentence, as amended, will read as fol-lows:"The attorney for the Amalgamated testified that he knew, ofhis own knowledge, of 55 employees of the Company who authorizedthe Amalgamated to represent them for this purpose."Except ashereby amended, the Decision remains in full force andeffect.9 N. L. It.B.,No. 40a.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 08, 1938called the Board, issued a Decision and Direction of Election in theabove-entitled case.On October 28, 1938, the Board issued anamendment to the Decision. The Direction of Election provided thatan election by secret ballot be conducted among all the productionemployees of A. Fink and Sons Co., Inc., Newark, New Jersey, whowere listed on the pay roll of August 27, 1938, including employees DECISIONS AND ORDERS447listed under the "General Expense" department, and excluding work-ing foremen, office and clerical force, salesmen, packing and shippingemployees, chauffeurs, garage employees, employees of the producedepartment engaged in, shipping functions, "Sayer and Company"employees,mechanics, engineers, firemen, employees in the printshop, students, demonstrators, extras, and first-aid men, and thoseemployees who have since quit or been discharged for cause, to de-termine whether they wish to be represented by the AmalgamatedMeat Cutters & Butcher Workmen of N. A., Local 422, A. F. of L.,or by the Employees' Committee of A. Fink and Sons Co., Inc., forthe purposes of collective bargaining, or by neither.Pursuant to the, Direction of Election, an election by secret ballotwas conducted on November 3, 1938, under the direction and super-vision of the Regional Director for the Second Region (New YorkCity).On November 4, 1938, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the election.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible tovote-------------------------------218Total number of ballots cast--------------------------------205Total number of ballots counted----------------------------204Total number of votes in favor of -Employees' Committee of A. Fink and Sons Co., Inc------ 135Amalgamated Meat Cutters & Butcher Workmen of N. A,Local 422, A. F. of L--------------------------------68Neither union------------------------------------------1Total number of blank votes--------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Employees' Committee of A. Fink andSons Co., Inc., has been designated and selected by a majority ofall the production employees of A. Fink and Sons Co., Inc., Newark,New Jersey, including employees under the "General Expense" de-partment, and excluding working foremen, office and clerical force,salesmen, packing and shipping employees, chauffeurs, garage em-ployees, employees of the produce department engaged in shipping 448NATIONAL LABOR RELATIONS BOARDfunctions, "Sayer and Company" employees, mechanics, engineers,firemen, employees in the print shop, students, demonstrators, extras,and first-aid men, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, the Em-ployees' Committee of A. Fink and Sons Co., Inc., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.9 N. L. R.B., No. 40b.